Citation Nr: 0727256	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-43 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES


1. Entitlement to service connection for a skin disorder 
characterized by left cheek actinic keratosis and sebaceous 
hyperplasia of the left lower eyelid.

2. Entitlement to service connection for a skin disorder 
characterized by a chronic, nonhealing circular erythematous 
lesion of the finger of the right hand.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's friend


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York denied the veteran's claim of entitlement 
to service connection for skin infection/skin cancer.  The 
veteran perfected a timely appeal of this determination to 
the Board.

In June 2006, the veteran appeared and offered testimony in 
support of his claim before a Veterans Law Judge (VLJ), and 
the veteran's testimony on that occasion has been transcribed 
and associated with his claims file.  The veteran was 
apprised that the VLJ who conducted that June 2006 hearing is 
no longer with the Board, and as a result, that the veteran 
could have an additional hearing before another VLJ who would 
issue the final decision in his appeal.  However, he declined 
this opportunity.  See 38 C.F.R. § 20.707.

This matter was before the Board in July 2006 and was then 
remanded for further development.

The issue of entitlement to service connection for a skin 
disorder characterized by a chronic, nonhealing circular 
erythematous lesion of the finger of the right hand is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDING OF FACT

The veteran does not currently have a skin disorder 
characterized by either left cheek actinic keratosis or 
sebaceous hyperplasia of the left lower eyelid.


CONCLUSION OF LAW

A skin disorder characterized by left cheek actinic keratosis 
and sebaceous hyperplasia of the left lower eyelid was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  The Board notes that, during 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements apply to 
all five elements of a service connection claim, including 
the disability rating and effective date of the award.

In this regard, July 2003 and August 2006 letters to the 
veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006), these letters essentially 
satisfied the notification requirements of the VCAA by: (1) 
informing the veteran about the information and evidence not 
of record that was necessary to substantiate his claim, 
including the criteria needed to establish a disability 
rating and effective date; (2) informing the veteran about 
the information and evidence VA would seek to provide; (3) 
informing the veteran about the information and evidence he 
was expected to provide; and (4) requesting that the veteran 
provide any information or evidence in his possession that 
pertained to the claim.

To the extent that complete VCAA notice was only provided to 
the veteran after the initial unfavorable decision in this 
case, rather than prior to the initial decision as typically 
required, the Board notes that the Court has held that in 
such situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A VCAA-
compliant letter was issued to the veteran in August 2006.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in December 
2006.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, post-service private medical 
records, VA medical treatment records, two VA compensation 
and pension examinations, the veteran's testimony at his June 
2006 Board hearing, and written statements from the veteran 
and his representative.  There is no indication that there is 
any additional relevant evidence to be obtained by either VA 
or the veteran.  The Board therefore determines that VA has 
made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for a skin disorder characterized by left cheek actinic 
keratosis and sebaceous hyperplasia of the left lower eyelid.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as cancers, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for cancers is one year.  38 C.F.R. § 3.307, 3.309(a).

In the instant case, the veteran's service medical records do 
not reflect complaints of or treatment for any skin disorder 
or skin problems, except for a wart on the right hand noted 
in April 1967.  On May 1969 separation examination, no skin 
disorder was noted, and the veteran was noted to have had a 
normal clinical evaluation of the skin.  On March 1969 report 
of medical history, the veteran reported that he did not have 
nor had ever had skin diseases.

Private medical notes dated in June 2001 indicate a diagnosis 
of sebaceous hyperplasia of the left lower eyelid and 
pigmented actinic keratosis of the left cheek.  The veteran 
was noted to have had a one-centimeter, slightly scaly plaque 
on the left cheek for one year.  It was also noted that the 
veteran's actinic keratosis was frozen with liquid nitrogen.

The veteran was afforded a VA examination in July 2004.  On 
examination of the skin, the veteran reported a skin lesion 
on his cheek that had been treated three years prior, which 
was completely excised with skin biopsy.  The veteran also 
reported that he was told that the lesion was precancerous, 
and that now he had a similar, minimally raised circular 
erythematous lesion on the third finger of his right hand.  
The examiner noted that official diagnosis of the removed 
skin lesion of the left cheek could not be given, as the 
examiner did not have the treatment record or biopsy report.

Pursuant to the Board's July 2006 remand, the veteran was 
afforded another VA dermatology examination in November 2006, 
in order to obtain an opinion as to whether any skin disorder 
treated in June 2001 or currently shown was at least as 
likely as not (a probability of 50 percent or greater) caused 
by sun exposure in military service from May 1963 to May 
1969, rather than subsequent to military service, or was 
secondary to diabetes mellitus.  The veteran reported at the 
time of the examination that, since the June 2001 treatment 
for the lesion on his left cheek, his face remained clear 
with no scarring. On examination, the skin of the veteran's 
left cheek was clear, without evidence of recurrence on gross 
visual inspection, and had no visible scarring.  No sebaceous 
hyperplasia was noted.  The VA examiner opined that the 
veteran's actinic keratosis of the left cheek treated in 2001 
was related in cause to sun damaged skin, and that it was at 
least a likely as not that the sun damage was cumulative and 
included sun exposure in the military service as well as in 
the many years as a civilian after military service.  The 
examiner also stated that the amount of sun that the veteran 
received in the military service versus the amount of sun 
that he received in the many years after discharge could not 
be quantified, and that actinic keratosis was not caused by 
diabetes.  The examiner furthermore opined that sebaceous 
hyperplasia was a benign neoplasm, a common condition of the 
skin involving hypertrophy of the sebaceous glands, and was 
not related in cause to either diabetes or the veteran's 
military service.

After a review of the record, the Board finds that a 
preponderance of the evidence is against the veteran's 
service connection claim.  Specifically, the Board finds that 
the veteran does not currently have a skin disorder 
characterized by either left cheek actinic keratosis or 
sebaceous hyperplasia of the left lower eyelid.

Although the November 2006 VA examiner noted June 2001 
treatment for left cheek actinic keratosis and sebaceous 
hyperplasia of the left lower eyelid, the examiner did not 
note either condition to be a current disability.  Rather, 
the VA examiner indicated, based on physical examination and 
the veteran's own report of history, that the left cheek 
actinic keratosis had not recurred since the June 2001 
treatment and was not productive of residual scarring.  The 
Board also notes that, although the medical record reflects 
treatment for actinic keratosis and sebaceous hyperplasia in 
June 2001, the medical record is negative for findings of 
either condition during the entire period of the veteran's 
claim process, which began with his June 2003 claim.

The Board has also considered the November 2006 VA examiner's 
opinion that the veteran's actinic keratosis of the left 
cheek was related to sun damaged skin, and that it was at 
least a likely as not that the sun damage was cumulative and 
included sun exposure in the military service.

However, service connection is specifically limited to cases 
where in-service incidents of disease or injury have resulted 
in disability so that, in the absence of proof of a 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  As neither a skin 
disorder characterized by left cheek actinic keratosis nor a 
skin disorder characterized by sebaceous hyperplasia of the 
left lower eyelid has been shown to be a current disability, 
service connection is not warranted for either condition.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for a skin disorder 
characterized by left cheek actinic keratosis and sebaceous 
hyperplasia of the left lower eyelid is denied.


REMAND

In accordance with the Board's July 2006 remand, the veteran 
was afforded a VA dermatology examination in November 2006, 
in order to obtain an opinion as to whether any skin disorder 
treated in June 2001 or currently shown was at least as 
likely as not (a probability of 50 percent or greater) caused 
by sun exposure in military service from May 1963 to May 
1969, rather than subsequent to military service, or was 
secondary to diabetes mellitus.

In the November 2006 examination report, the VA examiner gave 
opinions regarding the etiology of skin conditions noted in 
June 2001 medical records.  Specifically, the examiner gave 
opinions regarding the etiology of a lesion on the veteran's 
left cheek, for which the veteran was treated in June 2001, 
and sebaceous hyperplasia of the left lower eyelid, noted in 
June 2001.  The November 2006 examiner also noted that the 
veteran gave a history of a chronic, nonhealing circular 
erythematous lesion of the finger of his right hand for which 
he was emphatically advised to contact his dermatologist.  
The examiner furthermore noted that no further statements for 
compensation and pension could be made about the lesion of 
the finger until it was evaluated by a pathologist and 
dermatologist.  Such further evaluation and development with 
respect to the finger lesion have not been undertaken, and 
there is no medical opinion of record with respect to the 
nature of the veteran's current skin condition of the finger, 
or whether any such condition is related to the veteran's 
period of service.

The July 2006 remand conferred on the veteran the right to 
compliance with the remand orders, as a matter of law.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  VA's failure 
to obtain an opinion as to whether the veteran's nonhealing 
circular erythematous lesion of the finger of his right hand 
was either caused by sun exposure in military service or 
secondary to diabetes mellitus represents noncompliance with 
the Board's July 2006 remand orders.

Therefore, the instant matter must again be remanded for an 
adequate VA dermatology examination to determine the nature 
and etiology of the veteran's current skin condition, 
including any chronic, nonhealing circular erythematous 
lesion of the finger of his right hand.  Specifically, such 
examination should determine whether any such current 
condition exists, and if it does, whether it was at least as 
likely as not (a probability of 50 percent or greater) caused 
by sun exposure in military service from May 1963 to May 
1969, rather than sun exposure subsequent to military 
service, is secondary to diabetes mellitus, or is otherwise 
etiologically related to the veteran's period of service in 
any way.


Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain records of any VA 
or private medical treatment or 
evaluation he has received for his 
claimed skin disorder since November 
2006.

2.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current skin disorder, to include 
any chronic, nonhealing circular 
erythematous lesion of the finger of 
his right hand.  The claims folder and 
a copy of this Remand must be provided 
to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Based on examination 
findings and a review of the claims 
folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
skin disorder, to include any chronic, 
nonhealing circular erythematous lesion 
of the finger of his right hand, and 
(2) whether it is at least as likely as 
not (whether there is a 50 percent 
chance or more) that any such disorder 
was caused by: i) sun exposure in 
military service from May 1963 to May 
1969, rather than due to sun exposure 
subsequent to military service; ii) is 
secondary to diabetes mellitus, or is 
otherwise etiologically related to the 
veteran's period of service in any way, 
including as s result to exposure to 
herbicides during his service in 
Vietnam.  All necessary medical tests 
or procedures deemed necessary, 
including any biopsy or other pathology 
procedures, should be undertaken.  A 
complete rationale must be given for 
any opinion expressed, and the 
foundation for all conclusions should 
be set forth.  The report of the 
examination and any associated 
pathology or test reports should be 
associated with the claims folder.

3.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


